Exhibit 99.1 NEWS RELEASE Vanguard Natural Resources Reports First Quarter 2010 Results ~Adjusted EBITDA rose 46% to $18.5 million~ ~ Distributable Cash Flow of $15.1 million rose 50% over first quarter 2009 ~ HOUSTON—May 3, 2010Vanguard Natural Resources, LLC (NYSE: VNR) ("Vanguard" or "the Company") today reported financial and operational results for the quarter ended March 31, 2010. Mr. Scott W. Smith, President and CEO, commented, “We are pleased to report results this quarter that are right in line with our expectations and the guidance we have provided the market. This was our first full quarter where the impact of our recent Permian Basin acquisition was seen and with this contribution we once again produced a record level of Adjusted EBITDA and Distributable Cash Flow. This morning we announced the execution of a definitive agreement to acquire a portfolio of predominately oil producing assets, that when closed later this month, will generate significant cash flows to the Company. In addition, this acquisition features an inventory of high quality development drilling projects to further develop oil reserves at very attractive returns.We are very encouraged by the state of the capital markets as most MLP issuers are trading at more reasonable valuations and appear to have access to the capital markets to further growth objectives.Looking ahead, there continue to be many assets coming to market that are well suited to the upstream MLP model andwe believe we are in a good position to continue to grow our assets along with distributable cash flows for the benefit of our unitholders.” Mr. Richard Robert, Executive Vice President and CFO, added, “With lease operating expenses of less than $5 a barrel equivalent, this acquisition generates a significant amount of cash flow at current oil prices.We expect to implement a hedging strategy and drilling program that will support the continued sustainability of the significant cash flows for many years to come and, upon closing the transaction, feel very comfortable in making a recommendation to our Board of Directors that we increase our next quarterly distribution.” First Quarter 2010 Highlights: · Adjusted EBITDA (a non-GAAP financial measure defined below) increased 46% to $18.5 million from $12.7 million in the first quarter of 2009 and rose 26% from the $14.7 million recorded in the fourth quarter of 2009. · Distributable Cash Flow (a non-GAAP financial measure defined below) increased 50% to $15.1 million from the $10.0 million generated in the first quarter of 2009 and grew 40% sequentially over the $10.8 million generated in the fourth quarter of 2009. · We reported net income for the quarter of $21.7 million or $1.15 per basic unit compared to a reported net loss of $50.0 million or $3.98 per basic unit in the first quarter of 2009; however, both quarters included special items.The recent quarter included $10.6 million of non-cash unrealized net gains in our commodity and interest rate derivatives contracts offset by a $0.03 million non-cash compensation charge for the unrealized fair value of phantom units granted to management.The 2009 first quarter results included a $9.8 million unrealized net gain in our commodity and interest rate derivatives contracts offset by a $63.8 million non-cash impairment charge to our natural gas and oil properties and a $1.3 million non-cash compensation charge for the unrealized fair value of phantom units granted to management. · Excluding the net impact of the specific non-cash items mentioned above, Adjusted Net Income (a non-GAAP financial measure defined below) was $11.2 million in the first quarter of 2010 or $0.59 per basic unit, as compared to Adjusted Net Income of $5.4 million or $0.43 per basic unit, in the first quarter of 2009. · Reported average production of 26,067 Mcfe per day, up 46% over 17,815 Mcfe per day produced in the first quarter of 2009 and up 8% over fourth quarter 2009 average volumes.The first quarter of 2010 included a full quarter of production from the Ward County acquisition which closed in December 2009. During the quarter we sold 1,209 MMcf of natural gas, 132,411 Bbls of oil, and 2,397,232 gallons of natural gas liquids (NGLs), compared to the 1,076 MMcf of natural gas, 77,191 Bbls of oil and 446,173gallons of natural gas liquids produced in the first quarter of 2009.The 46% increase in total production on a Mcfe basis is primarily due to our recent acquisitions.Including the positive impact of our hedges in the first quarter of this year, we realized a net price of $10.12 per Mcf on natural gas sales, $77.28 per Bbl on crude oil sales, and $1.20 per gallon on NGL sales, for an average sales price of $10.81 per Mcfe (all excluding amortization of premiums paid and amortization of value on derivative contracts acquired). Recent Event We announced today that we have entered into a definitive agreement to acquire producing oil and natural gas assets in Mississippi, Texas and New Mexico for $113.1 million from a private seller. The properties to be acquired have estimated total proved reserves of 4.7 million barrels of oil equivalent, of which approximately 96% are oil reserves and 61% are proved developed. At closing of this transaction later this month, net production attributable to the assets being acquired should be approximately 850 Boe/d.The effective date of the acquisition is May 1, 2010 and the Company anticipates closing this acquisition on or before May 27, 2010. Hedging Activities We enter into derivative transactions in the form of hedging arrangements to reduce the impact of natural gas and oil price volatility on our cash flow from operations. As required by our reserve-based credit facility, we have mitigated this volatility through 2011 for natural gas and through 2013 for crude oil by implementing a hedging program on a portion of our total anticipated production. At March 31, 2010, the fair value of commodity derivative contracts was approximately $31.8 million, of which $22.6 million settles during the next twelve months. Currently, we use fixed-price swaps and NYMEX collars and put options to hedge natural gas and oil prices. The following table summarizes commodity derivative contracts in place at March31, 2010: April 1- December 31, 2010 Year Year Year Gas Positions: Fixed Price Swaps: Notional Volume (MMBtu) — — Fixed Price ($/MMBtu) $ $ $
